Mr. Presiding Justice McSurely delivered the opinion of the court. 5. Automobiles and garages, § 3*—when refusal to give proper instruction is not reversible error. In an action to recover damages for personal injuries sustained in an automobile accident, refusal to give an instruction that it must be shown that the car was operated by the defendant’s servants acting within the scope of their authority, held not reversible error in view of defendant’s denial of ownership of the car. 6. Evidence, § 444*—when admission of opinions of medical witnesses is erroneous. The admission of the testimony of medical witnesses as to their opinion based upon information given them concerning the history of the case and partly on subjective and partly on objective symptoms, from their examination of the party for the purpose of qualifying as witnesses and not for treatment, held to be prejudicial error, in an action to recover damages for personal injuries.